IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 99-50934
                          Summary Calendar
                       _____________________

ROSEMARY PANTOJA,

                                               Plaintiff-Appellant,

                              versus

KENNETH S. APFEL,
Commissioner of Social Security,

                                              Defendant-Appellee.
_________________________________________________________________

      Appeal from the United States District Court for the
                    Western District of Texas
                     USDC No. SA-98-CV-214-HG
_________________________________________________________________
                               July 13, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Rosemary Pantoja appeals the magistrate judge’s final judgment

affirming the Social Security Commissioner’s denial of disability

insurance benefits.1   Pantoja argues (1) that she suffers from a

medical condition equal to an impairment listed in Appendix 1 of

the regulations, (2) that the Commissioner erred in determining

that her subjective complaints of pain were credible only to the

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
    1
     In the district court, both parties consented to proceedings
before a magistrate judge.
extent that they were compatible with her ability to perform a

limited       range   of    light    and    sedentary      work,    (3)   that     the

Commissioner failed to carry its burden of showing that there are

a significant number of jobs in the national economy that she could

perform gainfully, and (4) that the Commissioner’s decision failed

to list her specific nonexertional work limitations.3

        Pantoja’s first argument–-that she suffers from a medical

condition         which    meets    or     equals     a   listed    impairment–-is

inadequately briefed and therefore waived.                 See Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993).                 After reviewing Pantoja’s

remaining arguments and the record, we hold that the Commissioner’s

decision is supported by substantial evidence and is based on the

proper legal standards.             See Ripley v. Chater, 67 F.3d 552, 555

(5th       Cir.   1995).     Accordingly,       the   magistrate     judge’s     final

judgment is

                                                                   A F F I R M E D.




       3
     In her statement of the issue, Pantoja states that the issues
on appeal include “[w]hether the Commissioner properly found that
[she] could perform her past relevant work . . . .”        Wisely,
Pantoja does not attempt to brief this issue in the body of her
brief. The statement is flatly contradicted by the record. In
concluding that Pantoja was not disabled, the Commissioner
determined that, although Pantoja could not perform her past
relevant work, she was capable of other substantial gainful
activity.




                                            2